Title: To Benjamin Franklin from Peter Hasenclever, 24 April 1779
From: Hasenclever, Peter
To: Franklin, Benjamin


Sir.
Berlin the 24th April 1779
In December 1775 I had the Honour to write to you for Philadelphia and to Send you a Letter from Baron Waitz von Essen, who then was Minister of State here, who told me that he had been acquianted with you at Cassel, this Experienced and worthy Gentleman died Since, and I am in doubt if ever my Letter came to your hands.
I take now the Liberty to Send you the inclosed Letters for Messrs Hasenclever, & R. H. Lee at Philadelphia and Mr Ax Gillon from Charlestown whom I judge at present at Paris, which I beg you will get to be forwarded to their Destiny and Excuse my Liberty.
Yesterday I dined with the American Colonel Baron d’Arend at the Minister of Finances His Excellcy Baron de Goerne; the Colonel was Recommanded to me by my Cousin Mr F. G. Hasenclever now Establishd at Philadelphia, who has been for Some time at Breslau and endeavoured to open a branch of Commerce betwixt their Country and America, from which Place he came directed by the Ministre His Excellcy von Hoym, to the Baron de Goerne; after I had Conversed for an Hour with Colonel d Arend, I observed that he was not experienced in Commercial affairs, and that his proposals could no be accepted, as to form a Company by actions, and to Send Some Ships Loaden with Linnens and Woolens to America, by merchants who live in an inward Country, ignorant of Such undertakings and of Sea affairs, and not knowing to whome the goods with security could be Consigned and in what manner if they undertook Such an affaire they Should be paid for besides the Danger of the Sea, and Privateering was Such an objection by the Breslau merchants, that they entierly declined this business.
However I have the Honnour to assure you Sir, that it is neighter for want of means nor Inclination, that as yet no trade has been opened direct betwixt This Country and North America, and His Majesty the King has Recommanded his Subjects to trade Directly to America, as Soon as Circumstances will permit it. I have been Called Severall times for this purpose to this Metropolis, and on which account I am here at present, and have almost formd a Plan with the Minister of Finances, in what manner an mutual advantageous trade might be carried on betwixt this Country and the North American Colonies, and there is no doubt or this bussiness will come to perfection, and be of great Importance, Since this Country is So happily Situated, that it provides all the adjacent provinces, with Rice, Tobacco, Caffe, Sugar, and other American and West India Products.
Three year ago I met here a Maryland Gentleman, and Two years ago, when Mr Alderman Lee and Mr Sayre was here I was Send for, but Mr. Lee was departed before I arrived, and Mr Sayre was not accredited for Public business, These Two Gentlemen as well as Colonel d’Arend, were entierly unacquianted with the Nature of Commercial affairs of this Country, as also with the trade of North America, Mr. Sayre made some proposals but they were of Such a Nature, that they could not be executed and Gentlemen become Suspected when they are ignorant of the affairs which they propose.
At present no affairs can be undertaken from this Country To America on account of the war, and difficulty of the Transport. But as Soon as peace is reestablishd, we Shall do Some great affairs, we have those Sorts of Linnen and woollen goods which are mostly Consumed in America, and at very reasonable prices, that no Nation can provide them Cheaper, and we can take in Return 7/ to 8000 hheads of Tobacco and about 10 to 12000 Barrills of Rice, and much more of each Sort when affairs are once in their Regular Course.
His Excellency Baron de Göerne Ministre privé d’Etat & de Finance de S. M. Le Roy de Prusse, has desired me to present his Respects to you, as he has a particular Esteem for you Sir, & wishes to be personally acquianted with you; if you find me able to be of any Service to you in this Country, please to Command me and your Commands Shall be Exactly Executed, & you will then direct your letter for me to His Excelly Mr Le Baron de Goerne; it is probable that I may pay you this Sommer a Visit at Paris.
I have the Honour to be with great Respect. Sir Your most Obed humble servant
Peter Hasenclever

P.S. We Expect His M. the King angainst the 15 May God be thank that Peace and Tranquillity is restablishd I wish it was So with America.
Colonel d’Arend is departed for frankfurt, and has desird me to pay his respects to you.
To Benjamin Franklin Esqr.

 
Notation: Peter Hasendever Berlin 24. avril 1779
